Citation Nr: 0307207	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a left eye injury to include a retinal detachment and 
glaucoma with subsequent enucleation of the left eye.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to May 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in May 1999.

The case was remanded by the Board to the RO in August 1999 
for additional development of the record.  

In August 2002, the Board also determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that 
attempts be made to obtain additional treatment records 
indicated by the veteran from 1966 that might substantiate 
his claim of service connection.  

In February 2003 correspondence to the Board, the veteran 
responded that he was unable to furnish the requested 
additional evidence.  



FINDINGS OF FACT

1.  All available evidence required for an equitable decision 
on the merits of the veteran's claim has been obtained.  

2.  The veteran is not shown to have had a detached retina or 
glaucoma or any residuals of an eye injury in service or for 
many years thereafter.  

3.  No competent has been submitted to show that the veteran 
has a left eye disorder due to a claimed injury or any other 
event suffered in service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
detached retina and glaucoma with enucleation of the left eye 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has residuals of a left eye 
injury in service to include detached retina, glaucoma and 
enucleation of the left eye.  More specifically, the veteran 
maintains that he injured his eye in an automobile accident 
in 1962 and that the eye injury subsequently led to a 
detached retina and glaucoma, resulting in the surgical 
removal of the left eye.  

A careful review of the veteran's service medical records 
shows that he had amblyopia and myopia, which existed prior 
to service, and were noted upon entry into service in 1959.  
A May 1962 re-enlistment examination report noted that the 
veteran's left eye vision was very poor.  Amblyopia was again 
noted on the veteran's April 1965 separation examination 
report.  

Importantly, the service medical records do not indicate that 
the veteran suffered an eye injury or developed a retinal 
detachment or glaucoma during service.  Moreover, there is no 
record of treatment showing that the veteran was injured in 
an automobile accident during service.  

Indeed, the first evidence of retinal detachment and 
subsequent problems involving the left eye were noted in 
medical records dating from 1973 to 1980.  These records show 
that, in May 1973, the veteran complained of having blurred 
vision in the left eye of sudden onset and pain and redness.  
The examiner noted an 8-week history of symptoms in the left 
eye with a long history of mild amblyopia.  The impression 
was that of a total retinal detachment.  Secondary glaucoma 
was also noted.  

A June 1973 inpatient medical report notes that the veteran 
had a history of having had decreased vision in the left eye 
for as long as he could remember.  The report also noted that 
the veteran had an eye examination by a German 
ophthalmologist in 1966.  (The Board attempted to obtain 
these records, but the veteran indicated that additional 
information was unavailable.)  

An August 1973 record notes a chief complaint of having pain 
in the left eye with attempted detached retinal repair in 
June 1973.  A diagnosis of total detached retina, glaucoma, 
and iritis was noted.  The medical records further disclose 
that a second retinal repair was attempted in March 1975.

A December 1975 record notes a history of repair of 
longstanding detached retina 13 years, left eye.  Two 
attempted repairs resulted in glaucoma.  In March 1980, the 
left eye was enucleated.  These documents do not indicate 
that the veteran's past medical history included an eye 
injury during service or treatment for a detached retina 
prior to 1973.  

The veteran testified before the undersigned Veterans Law 
Judge in May 1999 that the problems with his left eye began 
during service as a result of an automobile accident in 
January 1962.  He indicated that he entered an intersection 
on a snowy day and did not see the other car coming toward 
his automobile.  Reportedly, his automobile was struck from 
the side, and he suffered a semi-concussion with a very large 
welt on the left side of his face.  

The veteran also testified that his eye started turning black 
and blue as a result of the injury.  He recalled that his 
eyes were black and blue for quite some time.  The veteran 
indicated that his vision had rapidly deteriorated in the 
left eye since the time of the accident.  

The case was remanded to the RO in August 1999.  Attempts 
were made to obtain German hospital records showing treatment 
for injuries sustained as a result of the claimed car 
accident in 1962.  The RO requested documents from the 
National Personnel Records Center (NPRC), and a negative 
response was received.  

The RO was able to obtain a copy of a February 1995 VA rating 
examination of the left eye.  This examination report noted 
that the veteran's left eye was removed about 25 years prior 
thereto, after several unsuccessful attempts to repair a 
retinal detachment.  There was no mention of an eye injury 
during service or a retinal detachment during service.  

Other outpatient treatment records were received, but they do 
not show that the veteran suffered an eye injury during 
service or developed a detached retina or glaucoma during 
service.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In this case, the service medical records clearly show that 
the veteran had poor vision in the left eye prior to service.  
Amblyopia and myopia were noted on the entrance and on the 
discharge examinations.  However, there is no mention of 
complaints or findings of a retinal detachment or glaucoma 
until 1973.  

Furthermore, there is no documentation of a car accident in 
1962 or injuries resulting therefrom.  Thus, the Board finds, 
as a matter of fact, that the veteran's assertions of having 
suffered any inservice injury to the left eye during service 
are not supported by the service medical records or other 
competent evidence in the record.  

The first medical evidence of record showing detached retina 
and glaucoma of the left eye is dated in May 1973.  These 
records indicate that his left eye had more recently become 
worse and blurred with redness.  Since that time, the 
evidence shows rapid deterioration of the condition of the 
left eye, with ultimate removal of the eye in 1980.  

The Board is mindful that the veteran believes an injury to 
the left eye in service caused his retinal detachment and 
glaucoma and subsequent removal of the left eye, but the 
competent evidence of record does not provide a basis for 
dating the onset of the detached retina or subsequent 
problems of the left eye before 1973.  

Moreover, even if medical evidence of a nexus with service 
had been presented in this case, there is no evidence of a 
car accident or any injury to the left eye in service to 
support such an opinion.  

Finally, there is no competent evidence to relate any current 
left eye disability to amblyopia and/or myopia that was 
incurred in or aggravated by service.  Absent competent 
evidence showing that he has current left eye disability due 
to an injury or any other event in service, the claim of 
service connection must be denied.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  The Board concludes that the 
discussions in the RO's decision, Statement of the Case and 
Supplemental Statement of the Case informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a April 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

The veteran in this regard was afforded VA examinations in 
conjunction with the claim of service connection.  As the 
evidence does not show that the veteran suffered from the 
claimed left eye injury or manifestations related to a 
retinal detachment or glaucoma during service, a nexus 
opinion would be of no probative value in this case.  

In other words, there is no competent evidence of record, 
other than the veteran's own assertions, that his current 
left eye disability is related to any disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Furthermore, the veteran responded in February 2003 that he 
could not furnish any additional evidence in support of his 
claim of service connection.  Hence, the claim is ready to be 
considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for the residuals of a left eye injury to 
include a retinal detachment and glaucoma with subsequent 
enucleation of the left eye is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

